Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 21, 2022

                                      No. 04-22-00805-CV

                      UBER TECHNOLOGIES, INC., and Rasier, LLC,
                                  Appellants

                                                v.

                     Brooks W. BOENIG and Bridget B. Connolly-Boenig,
                                       Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2022CI02105
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        In this accelerated appeal, the clerk’s record contains the trial court’s handwritten notes
indicating an intent to deny the defendants’ motion to compel arbitration, but the clerk’s record
does not contain a signed, appealable order. See Goff v. Tuchscherer, 627 S.W.2d 397, 398–99
(Tex. 1982); Lares v. Muniz, No. 04-20-00047-CV, 2020 WL 2441423, at *1 (Tex. App.—San
Antonio May 13, 2020, no pet.) (mem. op.).
        On December 8, 2022, we ordered Appellants to show cause in writing by December 19,
2022, why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a).
        On the due date, Appellants filed a motion to abate this appeal for thirty days to give the
trial court time to sign an appealable order.
        Appellants’ motion is GRANTED IN PART. We ABATE this appeal and REMAND
this cause to the trial court. We ORDER Appellants to ensure that a supplemental clerk’s record
with an appealable order is filed in this court within TWENTY DAYS of the date of this order.
If Appellants fail to cure the jurisdictional defect as ordered, we will reinstate this appeal and
dismiss it for want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court